Exhibit 10.8

 

GUARANTEE AND COLLATERAL AGREEMENT

 

MADE BY

 

JOE’S JEANS SUBSIDIARY INC.,

 

JOE’S JEANS INC.

 

JOE’S JEANS RETAIL SUBSIDIARY, INC.

 

INNOVO WEST SALES, INC.

 

HUDSON CLOTHING HOLDINGS, INC.

 

HUDSON CLOTHING, LLC

 

HC ACQUISITION HOLDINGS, INC.

 

IN FAVOR OF

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

DATED AS OF SEPTEMBER 30, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINED TERMS

2

 

 

 

1.1.

Definitions

2

1.2.

Other Definitional Provisions

9

 

 

 

SECTION 2. GUARANTEE

9

 

 

 

2.1.

Guarantee

9

2.2.

Right of Contribution

10

2.3.

No Subrogation

10

2.4.

Amendments, etc. with respect to the Borrower Obligations and the Guarantor
Obligations

11

2.5.

Guarantees Absolute and Unconditional

11

2.6.

Reinstatement

13

2.7.

Payments

14

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

14

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS

15

 

 

 

4.1.

Generally

15

4.2.

Equipment and Inventory

19

4.3.

Receivables

20

4.4.

Investment Related Property

22

4.5.

Material Agreements

29

4.6.

Letter of Credit Rights

30

4.7.

Intellectual Property

30

4.8.

Commercial Tort Claims

33

4.9.

Further Assurances

33

 

 

 

SECTION 5. REMEDIAL PROVISIONS

34

 

 

 

5.1.

Generally

34

5.2.

Sales on Credit

36

5.3.

Deposit Accounts

36

5.4.

Investment Related Property

36

5.5.

Grantor’s Personnel

38

5.6.

Notification to Account Debtors

38

5.7.

Reassignment of Undisposed Collateral

39

5.8.

Grant of License to Collateral Agent

39

5.9.

Proceeds to be Turned Over To Collateral Agent

39

5.10.

Application of Proceeds

40

5.11.

Registration Rights

40

5.12.

Deficiency

40

 

i

--------------------------------------------------------------------------------


 

SECTION 6. THE COLLATERAL AGENT

41

 

 

 

6.1.

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

41

6.2.

Duty of Collateral Agent

42

6.3.

Authority of Collateral Agent

43

 

 

 

SECTION 7. MISCELLANEOUS

43

 

 

 

7.1.

Amendments in Writing

43

7.2.

Notices

43

7.3.

No Waiver by Course of Conduct; Cumulative Remedies

43

7.4.

Enforcement Expenses; Indemnification

44

7.5.

Successors and Assigns

44

7.6.

Set-Off

44

7.7.

Counterparts

45

7.8.

Severability

45

7.9.

Section Headings

45

7.10.

Integration

45

7.11.

GOVERNING LAW

45

7.12.

Submission To Jurisdiction; Waivers

45

7.13.

Acknowledgements

46

7.14.

Additional Grantors

46

7.15.

Releases

46

7.16.

WAIVER OF JURY TRIAL

47

7.17.

Intercreditor Agreement

47

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 4.1

Grantor Information

Schedule 4.2

Equipment and Inventory

Schedule 4.4

Investment Related Property

Schedule 4.5

Material Agreements

Schedule 4.6

Letter of Credit Rights

Schedule 4.7

Intellectual Property

Schedule 4.8

Commercial Tort Claims

 

 

EXHIBITS

 

 

Exhibit A

Form of Guarantee and Collateral Agreement Supplement

Exhibit B

Form of Assumption Agreement

Exhibit C

Form of [Trademark][Patent][Copyright]Security Agreement

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

Guarantee and Collateral Agreement, dated as of September 30, 2013, made by each
of JOE’S JEANS INC., a Delaware corporation (“Parent”), JOE’S JEANS
SUBSIDIARY, INC., a Delaware subsidiary (“Administrative Borrower”), HUDSON
CLOTHING, LLC, a California limited liability company (“Hudson” and collectively
with the Administrative Borrower, the “Borrowers”), JOE’S JEANS RETAIL
SUBSIDIARY, INC., a Delaware corporation (“Joe’s Retail Subsidiary”), HUDSON
CLOTHING HOLDINGS, INC., a Delaware corporation (“Hudson Holdings”), INNOVO WEST
SALES, INC., a Texas corporation (“Innovo West”), HC ACQUISITION HOLDINGS INC.,
a Delaware corporation (“HC Acquisition” and together with Parent,
Administrative Borrower, Hudson, Joe’s Retail Subsidiary, Hudson
Holdings, Innovo West, HC Acquisition and any other entity that may become a
party hereto as provided herein, individually, each a “Grantor” and
collectively, the “Grantors”), in favor of THE CIT GROUP/COMMERCIAL
SERVICES, INC., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent” and,
together with the Administrative Agent, the “Agents”) for (i) the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Revolving Credit Agreement, dated as of September 30, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among each Grantor, THE CIT GROUP/COMMERCIAL SERVICES, INC., as
Administrative Agent, Collateral Agent, Syndication Agent and Documentation
Agent, and the Lenders and (ii) the other Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Agents for the ratable benefit of the Secured Parties;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrowers
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1.                            Definitions.  (a) Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms are used
herein as defined in the New York UCC:  Accounts, Chattel Paper, Documents,
General Intangibles, Health-Care Insurance Receivables, Instruments, Letter of
Credit Rights, Money, Records and Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor”:  each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Additional Grantor”:  Any Grantor that becomes a party to this Agreement by
executing an Assumption Agreement in the form of Exhibit B hereto.

 

“Administrative Agent”: as defined in the preamble.

 

“Administrative Borrower”:  as defined in the preamble.

 

“Agents”: as defined in the preamble.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  with respect to any Borrower, (a) all unpaid principal
of and accrued and unpaid interest on the Loans (including interest that accrues
or that would accrue but for the filing of a bankruptcy case or similar
proceeding by a Grantor, whether or not such interest would be an allowable
claim under any applicable bankruptcy or other similar proceeding, and other
obligations accruing or arising after commencement of any case under any
bankruptcy or similar laws by or against any Grantor (or that would accrue or
arise but for the commencement of any such case)); (b) all Letter of Credit
Obligations; (c) the Borrowers’ liabilities to the Agents under any instrument
of guaranty or indemnity, or arising under any guaranty, endorsement or
undertaking which either Agent, on behalf of the Lenders, may make or issue to
others for the account of any Borrower, including any accommodations extended by
the Administrative Agent with respect to applications for Letters of Credit, the
Administrative Agent’s acceptance of drafts or the Administrative Agent’s
endorsement of notes or other instruments for any Borrower’s account and
benefit; and (d) and all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Grantors to the Lenders
or to any Lender, the Administrative Agent, the Collateral Agent or any
indemnified party arising under the Loan Documents.  Borrower Obligations shall
also include Ledger Debt owed by a Borrower to Factor.

 

2

--------------------------------------------------------------------------------


 

“Borrowers”: as defined in the preamble.

 

“Closing Date”:  September 30, 2013.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Access Agreement”: as defined in Section 4.2(b).

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 5.9.

 

“Collateral Agent”:  as defined in the preamble.

 

“Collateral Records”:  all books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon.

 

“Collateral Support”:  all property (real or personal) assigned, hypothecated or
otherwise securing any Collateral and shall include any security agreement or
other agreement granting a lien or security interest in such real or personal
property.

 

“Commercial Tort Claims”:  all “commercial tort claims” as defined in Article 9
of the New York UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

 

“Commodities Accounts”:  all “commodity accounts” as defined in Article 9 of the
New York UCC including, without limitation, all of the accounts listed on
Schedule 4.4 under the heading “Commodities Accounts” (as such schedule may be
amended or supplemented from time to time).

 

“Copyrights”:  (i) all United States and foreign copyrights (including
copyrights in databases and software)), whether registered or unregistered and
whether published or unpublished, now or hereafter in force throughout the
world, all registrations and applications therefor, including, without
limitation, any of the foregoing referred to on Schedule 4.7 (as such schedule
may be amended or supplemented from time to time), and all rights corresponding
thereto through-out the world, (ii) all extensions and renewals of the
foregoing, (iii) the right to sue for past, present and future infringement or
other violations of any of the foregoing, and (iv) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Credit Agreement”:  as defined in the preamble hereto.

 

“Credit Date”:  each date that a Borrowing is made or a Letter of Credit is
issued pursuant to the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

“Deposit Accounts”:  all “deposit accounts” as defined in Article 9 of the New
York UCC, including, without limitation, all of the accounts listed on Schedule
4.4 under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented from time to time).

 

“Equipment”:  (i) all “equipment” as defined in Article 9 of the New York UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
New York UCC) and (iii) all accessions or additions thereto, all parts thereof,
whether or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 

“Excluded Equity”:  means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary consistent with Section 5.11(b) of the
Credit Agreement.  For the purposes of this definition, “voting stock” means,
with respect to any foreign Subsidiary, the issued and outstanding shares of
each class of Capital Stock of such foreign Subsidiary entitled to vote (within
the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property”:  as defined in Section 3.

 

“Factor”:  means The CIT Group/Commercial Services, Inc., in its capacity as
factor pursuant to the Factoring Agreement.

 

“Factoring Agreement”:  means the Amended and Restated Factoring Agreement dated
September 30, 2013 between Factor and Joe Jeans Subsidiary, Inc. and Hudson
Clothing, LLC, as amended, restated, supplemented or modified from time to time.

 

“Fair Labor Standards Act”:  The Fair Labor Standards Act (29 U.S.C. § 201 et
seq.), as amended.

 

“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“General Intangibles”:  (i) all “general intangibles” as defined in Article 9 of
the New York UCC, including “payment intangibles” also as defined in Article 9
of the New York UCC and (ii) without limitation, all interest rate or currency
protection or hedging arrangements, all tax refunds, all licenses, permits,
concessions and authorizations, all agreements and all Intellectual Property (in
each case, regardless of whether characterized as general intangibles under the
New York UCC).

 

“Goods”:  all “goods” as defined in Article 9 of the New York UCC, including,
without limitation, all Inventory and Equipment (in each case, regardless of
whether characterized as goods under the New York UCC).

 

“Grantors”:  as defined in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Guarantee and Collateral Agreement Supplement”:  The Guarantee and Collateral
Agreement Supplement, together with all supplements to schedules thereto,
substantially in the form of Exhibit A attached hereto.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor to any Agent or any Lender which may arise under
or in connection with this Agreement (including, without limitation, Section 2)
or any other Loan Document, to which such Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees or
indemnities or reasonable out-of-pocket costs or expenses (including, without
limitation, all reasonable fees and disbursements of counsel to the Agents or to
the Lenders that are required to be paid by such Guarantor pursuant to the terms
of this Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor in its capacity as a
guarantor pursuant to Section 2.

 

“Insurance”:  the collective reference to (i) all insurance policies covering
any or all of the Collateral (regardless of whether the Collateral Agent is the
loss payee thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Patents,  Trademarks, Trade Secrets, mask works fixed in
semi-conductor chip products (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act ) Internet Domain Names, rights of publicity and privacy (i.e.,
the right to use names, likenesses, voices, biographical and other identifying
information of real persons), intangible rights in software and databases not
otherwise included in the foregoing, and all rights to sue at law or in equity
for any past, present or future infringement or other impairment of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

 

“Intellectual Property Licenses”:  all agreements pursuant to which any Grantor
receives or grants any right in, to, or under any Intellectual Property,
including but not limited to, the right to manufacture, use, sell, perform,
reproduce, distribute, display, modify and otherwise exploit Copyrighted
materials, Patented processes, devices or designs, or Trademarks, or an interest
or participation in the revenues generated by the licensing of Intellectual
Property..

 

“Intellectual Property Registry”:  The United States Patent and Trademark
Office, the United States Copyright Office, any State intellectual property
registry, or any similar office or agency in any other country or other
political subdivision.

 

“Inventory”:  (i) all “inventory” as defined in Article 9 of the New York UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all

 

5

--------------------------------------------------------------------------------


 

goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the New York UCC).

 

“Investment Accounts”:  the collective reference to Collateral Account, the
Securities Accounts, the Commodities Accounts and the Deposit Accounts.

 

“Investment Related Property”:  (i) all “investment property” (as such term is
defined in Article 9 of the New York UCC) and (ii) all of the following
(regardless of whether classified as investment property under the New York
UCC): all Pledged Equity Interests, Pledged Debt, the Investment Accounts and
certificates of deposit.

 

“Issuers”:  the collective reference to each issuer of any Pledged Stock.

 

“Ledger Debt”:  means the outstanding amount of any indebtedness for goods and
services purchased by a Borrower or its Affiliates from any Person whose
Accounts are factored by Factor.

 

“Lenders”:  as defined in the preamble hereto.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Parent”:  as defined in the preamble hereto.

 

“Patents”:  (i) all United States and foreign patents and applications for
patents, including, but not limited to, any of the foregoing referred to on
Schedule 4.7 (as such schedule may be amended from time to time), and all rights
corresponding thereto throughout the world,  (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
of any of the foregoing; (iii) the right to sue for past, present, and future
infringements of any of the foregoing, and (iv) all proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Permitted Sales”:  sales of any assets permitted pursuant to Section 6.03 of
the Credit Agreement.

 

“Pledged Debt”:  all monetary obligations owed to any Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4 under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments evidencing such
Indebtedness, and all interest, cash, instruments and other property or proceeds
from time to time received or otherwise distributed in respect of or in exchange
for any or all of such Indebtedness.

 

6

--------------------------------------------------------------------------------


 

“Pledged Equity Interests”:  all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests”:  all interests in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 4.4 under the heading “Pledged LLC Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of any
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received or
otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

 

“Pledged Partnership Interests”:  all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Schedule 4.4
under the heading “Pledged Partnership Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of any Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received or otherwise distributed
in respect of or in exchange for any or all of such partnership interests.

 

“Pledged Stock”:  all shares of capital stock owned by any Grantor, including,
without limitation, all shares of capital stock described on Schedule 4.4 under
the heading “Pledged Stock” (as such schedule may be amended or supplemented
from time to time pursuant to a Guarantee and Collateral Agreement Supplement),
and the certificates, if any, representing such shares and any interest of any
such Grantor in the entries on the books of the issuer of such shares or on the
books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received or
otherwise distributed in respect of or in exchange for any or all of such
shares.

 

“Pledged Trust Interests”:  all interests in a Delaware statutory trust or other
trust including, without limitation, all trust interests listed on Schedule 4.4
under the heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of any Grantor on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received or otherwise distributed in respect of or in exchange for any or all of
such trust interests.

 

“Proceeds”:  all “proceeds” as such term is defined in Article 9 of the New York
UCC including, without limitation, all dividends or other income from the
Pledged Stock, collections thereon or distributions or payments with respect
thereto.

 

7

--------------------------------------------------------------------------------


 

“Receivables”:  all rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property, together with all of any
Grantor’s rights in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records.

 

“Receivables Records”:  (i) all original copies of all documents, instruments or
other writings or electronic records or other Records evidencing the
Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of a Grantor or
any computer bureau or agent from time to time acting for a Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.

 

“Secured Parties”:  the collective reference to (i) the Agents, (ii) the
Lenders, (iii) any Issuing Bank and (iv) any Person indemnified under the Loan
Documents

 

“Securities Accounts”:  all “securities accounts” as defined in Article 8 of the
New York UCC, including, without limitation, all of the accounts listed on
Schedule 4.4 under the heading “Securities Accounts” (as such schedule may be
amended or supplemented from time to time).

 

“Securities Entitlements”:  all “securities entitlements” as defined in
Article 8 of the New York UCC, including, without limitation, all of the
securities entitlements listed on Schedule 4.4 under the heading “Securities
Entitlements” (as such schedule may be amended or supplemented from time to
time).

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Security Interest”:  The security interest granted to the Collateral Agent
under Section 3 hereof.

 

“Trademarks”:  (i) all U.S., State and foreign trademarks, trade names,
corporate names, company names, business names, domain names, fictitious
business names, trade styles, service marks, certification marks, collective
marks, logos and other source or business identifiers, designs and general
tangibles of a like nature, all registrations and recordings thereof, and all
applications in connection therewith, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to on Schedule

 

8

--------------------------------------------------------------------------------


 

4.7 (as such schedule may be amended or supplemented from time to time), and all
rights corresponding thereto throughout the world, (ii) all of the goodwill of
the business connected with the use of and symbolized by the foregoing;
(iii) all extensions and renewals of the foregoing, (iv) the right to sue for
past, present , and future infringements, dilution or other violation of any of
the foregoing or for any injury to goodwill, and (v) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Trade Secrets”:  (i) all trade secrets and all other confidential or
proprietary information, methods, and know-how, whether or not such information
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to such
information, (ii) the right to sue for past, present and future misappropriation
or other violation of any such information, and (iii) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“UCC”:  the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

1.2.                            Other Definitional Provisions.  (a) The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.  GUARANTEE

 

2.1.                            Guarantee.  (a) Each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors and permitted assigns, the prompt and complete payment and
performance by (i) each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) each of the
other Guarantors when due (whether at the stated maturity, by acceleration or
otherwise) of their Guarantor Obligations (including, in each case, amounts that
would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such

 

9

--------------------------------------------------------------------------------


 

Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations, either individually or collectively, may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all the Borrower Obligations and all
of the Guarantor Obligations shall have been satisfied by indefeasible payment
in full in cash (in each case, other than with respect to contingent
indemnification obligations to the extent no claim has been asserted), no Letter
of Credit Obligation shall be outstanding and the Commitments shall be
terminated.

 

(e)                                  No payment made by any Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Agent or any Lender from any of the Borrowers, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations or the Guarantor
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or the Guarantor Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations or the
Guarantor Obligations), remain liable for the Borrower Obligations and the
Guarantor Obligations up to the maximum liability of such Guarantor hereunder
until all of the Borrower Obligations and all of the Guarantor Obligations shall
have been satisfied by indefeasible payment in full in cash (in each case, other
than with respect to contingent indemnification obligations to the extent no
claim has been asserted), no Letter of Credit Obligation shall be outstanding
and the Commitments shall have been terminated.

 

2.2.                            Right of Contribution.  Each Guarantor hereby
agrees that to the extent a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Agents and the Lenders,
and each Guarantor shall remain liable to the Agents and the Lenders for the
full amount guaranteed by such Guarantor hereunder.

 

2.3.                            No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by any Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Agent or any Lender for the

 

10

--------------------------------------------------------------------------------


 

payment of the Borrower Obligations or the Guarantor Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Agents and the Lenders by the
Borrowers on account of the Borrower Obligations, and all amounts owing to the
Agents and the Lenders by any other Guarantor on account of the Guarantor
Obligations, shall have been satisfied by indefeasible payment in full in cash
(in each case, other than with respect to contingent indemnification obligations
to the extent no claim has been asserted), no Letter of Credit Obligation shall
be outstanding and the Commitments shall have been terminated.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations and the Guarantor Obligations shall not
have been paid in full, such amount shall be held by such Guarantor in trust for
the Agents and the Lenders, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations and the Guarantor Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine..

 

2.4.                            Amendments, etc. with respect to the Borrower
Obligations and the Guarantor Obligations.  Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations or the Guarantor
Obligations made by any Agent or any Lender may be rescinded by the
Administrative Agent or such Lender and any of the Borrower Obligations and the
Guarantor Obligations continued, and the Borrower Obligations and the Guarantor
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Agent or any
Lender for the payment of the Borrower Obligations or the Guarantor Obligations
may be sold, exchanged, waived, surrendered or released.  Neither the Agents nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or the
Guarantor Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5.                            Guarantees Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations or the Guarantor Obligations and
notice of or proof of reliance by any Agent or Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Borrower Obligations and the Guarantor Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2 and all

 

11

--------------------------------------------------------------------------------


 

dealings between the Borrowers and any of the Guarantors, on the one hand, and
the Agents and Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives (a) diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrowers or any of the Guarantors with respect to the Borrower Obligations and
the Guarantor Obligations, (b) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other Guarantor (including any other Guarantor) of the
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Secured Party in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (c) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor (other than final payment in full of the Obligations) including any
defense based on or arising out of the lack of validity or the unenforceability
of the Obligations or any agreement or instrument relating thereto or by reason
of the cessation of the liability of any Borrower or any other Guarantor;
(d) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (e) any defense based upon any
Secured Party’s errors or omissions in the administration of the Obligations,
except behavior which amounts to gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order; (f) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto; (g) except as agreed to in the Loan Documents,
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in this Section 2 and any right to
consent to any thereof; (h) any defenses (other than final payment in full of
the Obligations) or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof; and (i) to the extent not prohibited by law, any
right to revoke this guarantee as to future transactions giving rise to any
Guarantor Obligations.

 

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
the Guarantor Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Agent or Lender, (b) any defense, set-off or

 

12

--------------------------------------------------------------------------------


 

counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
any Agent or Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any
Borrower for the Borrower Obligations or of such Guarantor for the Guarantor
Obligations under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Agent or Lender may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or the Guarantor Obligations or any right of offset
with respect thereto, and any failure by any Agent or Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Agent or Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

Each Guarantor agrees that (a) this Guaranty is a guaranty of payment when due
and not of collectability, (b) this Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety and (c) Administrative Agent may
enforce this guaranty upon the occurrence of and during the continuance of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default.  So long as any Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against any Borrower or any other Guarantor.  The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

2.6.                            Reinstatement.  The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
or the Guarantor Obligations is rescinded or must otherwise be restored or
returned by any Agent or Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

13

--------------------------------------------------------------------------------


 

2.7.                            Payments.  Each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the office specified in Section 2.19 of the Credit
Agreement.

 

2.8.                            Financial Condition of Borrowers.  The Loans may
be made to Borrowers (or any of them) or continued from time to time, in each
case without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrowers (or any of them) at the time of any
such grant or continuation, as the case may be.  No Secured Party shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrowers (or any of
them).  Each Guarantor has adequate means to obtain information from Borrowers
on a continuing basis concerning the financial condition of Borrowers and their
respective ability to perform its obligations under the Loan Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Guarantor Obligations.  Each Guarantor hereby waives and
relinquishes, to the extent not prohibited by law, any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrowers (or any of them) now known or hereafter
known by any Secured Party

 

SECTION 3.  GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in and continuing lien on, all of such
Grantor’s right, title and interest in, to and under all personal property
(other than Excluded Property, as defined below) of such Grantor including, but
not limited to the following, in each case now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Documents;

 

(d)                                 all General Intangibles, including, without
limitation, all Intellectual Property and Intellectual Property Licenses;

 

(e)                                  all Goods;

 

(f)                                   all Instruments;

 

(g)                                  all Insurance;

 

(h)                                 all Investment Related Property;

 

14

--------------------------------------------------------------------------------


 

(i)                                     all Letter of Credit Rights;

 

(j)                                    all Money;

 

(k)                                 all Commercial Tort Claims;

 

(l)                                     all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and

 

(m)                             all Proceeds, products, accessions, rents and
profits of or in respect of any of the foregoing.

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any of the following property (the “Excluded Property”): 
(a) Excluded Equity; (b) property to the extent that such grant of a security
interest is prohibited by any rule of law, statute or regulation, requires a
consent not obtained of any government, governmental body or official or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, except to the extent that such rule of law, statute or regulation
or the term in such contract, license, agreement, instrument or other document
or shareholder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law; and (c) any Trademark applications filed in the United States Patent and
Trademark Office on the basis of such Grantor’s “intent-to-use” such trademark,
unless and until acceptable evidence of use of the Trademark has been filed with
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), whereupon such
Trademark application will be deemed automatically included in the Collateral,
to the extent that granting the Security Interest in such Trademark application
prior to such filing would adversely affect the enforceability or validity of
such Trademark application.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

4.1.                            Generally.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     it owns the Collateral purported to be
owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired,
will continue to own or have such rights in each item of the Collateral, in each
case free and clear of any and all Liens, rights or claims of all other Persons,
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person other than Permitted Encumbrances;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  it has indicated on Schedule 4.1 (as such
schedule may be amended or supplemented from time to time): (w) the type of
organization of such Grantor, (x) the jurisdiction of organization of such
Grantor, (y) its organizational identification number and (z) the jurisdiction
where the chief executive office or its sole place of business is, and for the
one-year period preceding the date hereof has been, located;

 

(iii)                               the full legal name of such Grantor is as
set forth on Schedule 4.1 (as such schedule may be amended or supplemented from
time to time) and it has not done in the last five (5) years, and does not do,
business under any other name (including any trade-name or fictitious business
name) except for those names set forth on Schedule 4.1 (as such schedule may be
amended or supplemented from time to time);

 

(iv)                              except as provided on Schedule 4.1 (as such
schedule may be amended or supplemented from time to time), it has not changed
its name, jurisdiction of organization, chief executive office or sole place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five (5) years;

 

(v)                                 it has not within the last five (5) years
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not heretofore been
terminated, other than the agreements identified on Schedule 4.1 hereof (as such
schedule may be amended or supplemented from time to time);

 

(vi)                              with respect to each agreement identified on
Schedule 4.1 (as such schedule may be amended or supplemented from time to
time), it has indicated on such schedule the information required pursuant to
Section 4.1(a)(ii), (iii) and (iv) with respect to the debtor under each such
agreement;

 

(vii)                           upon (A) the filing of all UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the filing offices set forth opposite
such Grantor’s name on Schedule 4.1 (as such schedule may be amended or
supplemented from time to time), (B) upon delivery to Collateral Agent (and its
continued possession) of all Collateral constituting Instruments, Chattel Paper
and certificated Pledged Equity Interests and Pledged Debt, (C) upon sufficient
identification of Commercial Tort Claims of each Grantor, (D) the execution of a
control agreement establishing the Collateral Agent’s “control” (within the
meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect
to any Deposit Account, (E) the consent of the issuer with respect to Letter of
Credit Rights and (F) to the extent not subject to Article 9 of the UCC or
preempted by United States federal law, the recordation of the security
interests granted hereunder in Patents, Trademarks and Copyrights in the
applicable Intellectual Property Registries, the Security Interest will
constitute a valid and perfected first priority Lien (subject in the case of
priority only to Permitted Encumbrances and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral;

 

16

--------------------------------------------------------------------------------


 

(viii)                        all actions and consents, including all filings,
notices, registrations and recordings necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect of the Collateral have been made or
obtained;

 

(ix)                              other than the financing statements filed in
favor of the Collateral Agent, no effective UCC financing statement, fixture
filing, intellectual property mortgages, security agreements or collateral
assignments, or other instrument similar in effect under any applicable law
covering all or any part of the Collateral is on file in any filing or recording
office except for (x) financing statements for which proper termination
statements have been delivered to the Collateral Agent for filing and (y)
financing statements filed in connection with Permitted Encumbrances;

 

(x)                                 no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body is required for either: (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clause (vii) above and (B) as may be required, in connection with the
disposition of any Investment Related Property, by laws generally affecting the
offering and sale of Securities;

 

(xi)                              all information supplied by such Grantor with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects;

 

(xii)                           none of the Collateral constitutes, or is the
Proceeds of, “farm products” (as defined in the UCC);

 

(xiii)                        it does not own any “as extracted collateral” (as
defined in the New York UCC) or any timber to be cut; and

 

(xiv)                       such Grantor has been duly organized as an entity of
the type as set forth opposite such Grantor’s name on Schedule 4.1 (as such
schedule may be amended or supplemented from time to time) solely under the laws
of the jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1
(as such schedule may be amended or supplemented from time to time) and remains
duly existing as such.  Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

(i)                                     except for the security interest created
by this Agreement, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, except Permitted Encumbrances, and such
Grantor shall defend its title to the Collateral against all Persons at any time
claiming any interest therein;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  it shall not produce, use or permit any
Collateral to be used unlawfully or in violation of any provision of this
Agreement or any applicable statute, regulation or ordinance or any policy of
insurance covering the Collateral;

 

(iii)                               it shall not change such Grantor’s name,
identity, corporate structure (e.g., by merger, consolidation, change in
corporate form or otherwise), sole place of business, chief executive office,
type of organization or jurisdiction of organization or establish any trade
names unless it shall have (a) notified the Collateral Agent in writing, by
executing and delivering to the Collateral Agent a completed Guarantee and
Collateral Agreement Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, at least thirty (30)
days prior to any such change or establishment, identifying such new proposed
name, identity, corporate structure, sole place of business, chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;

 

(iv)                              if the Collateral Agent or any Secured Party
gives value to enable Grantor to acquire rights in or the use of any Collateral,
it shall use such value for such purposes and such Grantor further agrees that
repayment of any Obligation shall apply on a “first-in, first-out” basis so that
the portion of the value used to acquire rights in any Collateral shall be paid
in the chronological order such Grantor acquired rights therein;

 

(v)                                 it shall pay promptly when due all property
and other taxes, assessments and governmental charges or levies imposed upon,
and all claims (including claims for labor, materials and supplies) against, the
Collateral, except to the extent the validity thereof is being contested in good
faith; provided, such Grantor shall in any event pay such taxes, assessments,
charges, levies or claims not later than five (5) days prior to the date of any
proposed sale under any judgment, writ or warrant of attachment entered or filed
against such Grantor or any of the Collateral as a result of the failure to make
such payment;

 

(vi)                              upon such Grantor or any officer of such
Grantor obtaining knowledge thereof, it shall promptly notify the Collateral
Agent in writing of any event that may have a Material Adverse Effect on the
value of the Collateral or any portion thereof having a value in excess of
$250,000, the ability of any Grantor or the Collateral Agent to dispose of the
Collateral or any portion thereof having a value in excess of $250,000, or the
rights and remedies of the Collateral Agent in relation thereto, including,
without limitation, the levy of any legal process against the Collateral or any
portion thereof having a value in excess of $250,000;

 

(vii)                           it shall not take or permit any action which
could impair the Collateral Agent’s rights in the Collateral; and

 

(viii)                        it shall not sell, transfer or assign (by
operation of law or otherwise) any Collateral except by means of Permitted
Sales.

 

18

--------------------------------------------------------------------------------


 

4.2.                            Equipment and Inventory.

 

(a)                                 Representations and Warranties.  Each
Grantor represents and warrants, on the Closing Date and on each Credit Date,
that:

 

(i)                                     all of the Equipment and Inventory
included in the Collateral is kept only at the locations specified in Schedule
4.2 (as such schedule may be amended or supplemented from time to time);

 

(ii)                                  any Goods produced by any Grantor included
in the Collateral have been produced in compliance with the requirements of the
Fair Labor Standards Act; and

 

(iii)                               except as specified on Schedule 4.2, none of
the Inventory or Equipment is in the possession of an issuer of a negotiable
document (as defined in Article 7 of the UCC) therefor or otherwise in the
possession of a consignee, bailee or a warehouseman.

 

(iv)                              There are no contracts to which Grantor is a
party, including, but not limited to Intellectual Property Licenses, that would
impair the Collateral Agent’s exercise of remedies with respect to Inventory and
Equipment.

 

(b)                                 Covenants and Agreements.  Each Grantor
covenants and agrees that:

 

(i)                                     it shall keep the Equipment, Inventory
and any Documents evidencing any Equipment and Inventory in the locations
specified on Schedule 4.2 (as such schedule may be amended or supplemented from
time to time) unless it shall have (a) notified the Collateral Agent in writing,
by executing and delivering to the Collateral Agent a completed Guarantee and
Collateral Agreement Supplement, at least thirty (30) days prior to any change
in locations, identifying such new locations and providing such other
information and documentation in connection therewith as the Collateral Agent
may reasonably request and (b) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
the Collateral Agent’s security interest in the Collateral intended to be
granted and agreed to hereby, or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder, with respect to such Equipment and
Inventory (including delivery to the Collateral Agent of an executed Collateral
Access Agreement with respect to any new leased location);

 

(ii)                                  it shall keep correct and accurate records
of the Inventory, itemizing and describing the kind, type and quantity of
Inventory, such Grantor’s cost therefor and (where applicable) the current list
prices for the Inventory, in each case, in reasonable detail;

 

(iii)                               it shall not deliver any Document evidencing
any Equipment and Inventory to any Person other than the issuer of such Document
to claim the Goods evidenced therefor or the Collateral Agent;

 

19

--------------------------------------------------------------------------------


 

(iv)                              if any Equipment or Inventory is in possession
or control of any third party or is otherwise located at a location owned by a
third party, each Grantor shall join with the Collateral Agent in notifying the
third party of the Collateral Agent’s security interest and obtaining an
acknowledgment and agreement from such third party in form and substance
satisfactory to the Collateral Agent that such third party is holding such
Equipment and Inventory for the benefit of the Collateral Agent and that the
Collateral Agent shall be granted reasonable access thereto (a “Collateral
Access Agreement”);

 

(v)                                 any Goods now or hereafter produced by any
Grantor included in the Collateral shall be produced in compliance with the
requirements of the Fair Labor Standards Act; and

 

(vi)                              with respect to any item of Inventory or
Equipment which is covered by a certificate of title under a statute of any
jurisdiction under the law of which indication of a security interest on such
certificate is required as a condition of perfection thereof, upon the
reasonable request of the Collateral Agent, (A) provide information with respect
to any such Inventory or Equipment, (B) execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
security interest created hereunder on such certificate of title, and (C)
deliver to the Collateral Agent copies of all such applications or other
documents filed during such calendar quarter and copies of all such certificates
of title issued during such calendar quarter indicating the security interest
created hereunder in the items of Inventory or Equipment covered thereby.

 

4.3.                            Receivables.

 

(a)                                 Representations and Warranties.  Each
Grantor represents and warrants, on the Closing Date and on each Credit Date,
that:

 

(i)                                     each Receivable (a) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (b) is and will
be enforceable in accordance with its terms, (c) is not and will not be subject
to any setoffs, defenses, taxes, counterclaims (except with respect to refunds,
returns and allowances in the ordinary course of business with respect to
damaged merchandise) and (d) is and will be in compliance with all applicable
laws, whether federal, state, local or foreign;

 

(ii)                                  none of the Account Debtors in respect of
any Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign,
except to extent in compliance with clause (m) of the definition of Eligible
Accounts under the Credit Agreement.  No Receivable requires the consent of the
Account Debtor in respect thereof in connection with the pledge hereunder,
except any consent which has been obtained;

 

(iii)                               no Receivable is evidenced by, or
constitutes, an Instrument or Chattel Paper which has not been delivered to, or
otherwise subjected to the control of, the Collateral Agent to the extent
required by, and in accordance with Section 4.3(c); and

 

20

--------------------------------------------------------------------------------


 

(iv)                              each Grantor has delivered to the Collateral
Agent a complete and correct copy of each standard form of document under which
a Receivable may arise.

 

(b)                                 Covenants and Agreements:  Each Grantor
hereby covenants and agrees that:

 

(i)                                     it shall keep and maintain at its own
cost and expense satisfactory and complete records of the Receivables,
including, but not limited to, the originals of all documentation with respect
to all Receivables and records of all payments received and all credits granted
on the Receivables, all merchandise returned and all other dealings therewith;

 

(ii)                                  it shall mark conspicuously, in form and
manner reasonably satisfactory to the Collateral Agent, all Chattel
Paper, Instruments and other evidence of Receivables (other than any delivered
to the Collateral Agent as provided herein), as well as the Receivables Records
with an appropriate reference to the fact that the Collateral Agent has a
security interest therein;

 

(iii)                               it shall perform in all material respects
all of its obligations with respect to the Receivables;

 

(iv)                              it shall not amend, modify, terminate or waive
any provision of any Receivable in any manner which could reasonably be expected
to have a Material Adverse Effect on the value of such Receivable as
Collateral.  Other than in the ordinary course of business as generally
conducted by it on and prior to the date hereof, and except as otherwise
provided in subsection (v) below, such Grantor shall not (w) grant any extension
or renewal of the time of payment of any Receivable, (x) compromise or settle
any dispute, claim or legal proceeding with respect to any Receivable for less
than the total unpaid balance thereof, (y) release, wholly or partially, any
Person liable for the payment thereof, or (z) allow any credit or discount
thereon;

 

(v)                                 except as otherwise provided in this
subsection, each Grantor shall continue to collect all amounts due or to become
due to such Grantor under the Receivables and any Supporting Obligation and
diligently exercise each material right it may have under any Receivable, any
Supporting Obligation or Collateral Support, in each case, at its own expense,
and in connection with such collections and exercise, such Grantor shall take
such action as such Grantor or the Collateral Agent may deem necessary or
advisable.  Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time to notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may:  (1)
direct the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Agent; (2) notify, or require any Grantor to notify, each Person maintaining a
lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement

 

21

--------------------------------------------------------------------------------


 

directly to the Collateral Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

 

(vi)                              it shall use its best commercial efforts to
keep in full force and effect any Supporting Obligation or Collateral Support
relating to any Receivable.

 

(c)                                  Delivery and Control of Receivables.  With
respect to any Receivables that are evidenced by, or constitute, Chattel Paper
or Instruments, each Grantor shall cause each originally executed copy thereof
to be delivered to the Collateral Agent (or its agent or designee) appropriately
indorsed to the Collateral Agent or indorsed in blank:  (i) with respect to any
such Receivables in existence on the date hereof, on or prior to the date hereof
and (ii) with respect to any such Receivables hereafter arising, within ten (10)
days of such Grantor acquiring rights therein.  With respect to any Receivables
which would constitute “electronic chattel paper” under Article 9 of the UCC,
each Grantor shall take all steps necessary to give the Collateral Agent control
over such Receivables (within the meaning of Section 9-105 of the UCC): (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten (10) days of such Grantor acquiring rights therein.  Any Receivable
not otherwise required to be delivered or subjected to the control of the
Collateral Agent in accordance with this subsection (c) shall be delivered or
subjected to such control upon request of the Collateral Agent.

 

4.4.                            Investment Related Property.

 

4.4.1.                  Investment Related Property Generally.

 

(a)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

(i)                                     in the event it acquires rights in any
Investment Related Property after the date hereof, it shall deliver to the
Collateral Agent a completed Guarantee and Collateral Agreement Supplement,
reflecting such new Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment

 

22

--------------------------------------------------------------------------------


 

Related Property immediately upon any Grantor’s acquisition of rights therein
and shall not be affected by the failure of any Grantor to deliver a supplement
to Schedule 4.4 as required hereby;

 

(ii)                                  except as provided in the next sentence,
in the event such Grantor receives any dividends, interest or distributions on
any Investment Related Property, or any securities or other property upon the
merger, consolidation, liquidation or dissolution of any issuer of any
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such
Investment Related Property (including, without limitation, delivery thereof to
the Collateral Agent) and pending any such action such Grantor shall be deemed
to hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor.  Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent authorizes each
Grantor to retain all ordinary cash dividends and distributions paid in the
normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest, in each case, to
the extent permitted pursuant to the Credit Agreement; and

 

(iii)                               each Grantor consents to the grant by each
other Grantor of a security interest in all Investment Related Property to the
Collateral Agent.

 

(b)                                 Delivery and Control.

 

(i)                                     Each Grantor agrees that with respect to
any Investment Related Property in which it currently has rights it shall comply
with the provisions of this Section 4.4.1(b)(i) and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.4.1(b)(i) immediately upon acquiring
rights therein, in each case in form and substance satisfactory to the
Collateral Agent.  With respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to the Collateral Agent, indorsed
in blank by an “effective indorsement” (as defined in Article 8 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.  With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an uncertificated securities control agreement, pursuant to which
such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such uncertificated security without further consent by such Grantor.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Voting and Distributions.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing:

 

(1)                                 except as otherwise provided under the
covenants and agreements relating to Investment Related Property in this
Agreement or elsewhere herein or in the Credit Agreement, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any material
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Credit Agreement; provided no Grantor shall exercise or refrain from
exercising any such right if such action would have a Material Adverse Effect on
the value of the Investment Related Property or any material part thereof; and
provided further, such Grantor shall give the Collateral Agent at least five
(5) Business Days prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right; it
being understood, however, that neither the voting by such Grantor of any
Pledged Equity Interests for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Credit Agreement, shall be deemed
inconsistent with the terms of this Agreement or the Credit Agreement within the
meaning of this Section 4.4.1(c)(i)(1), and no notice of any such voting or
consent need be given to the Collateral Agent;

 

(2)                                 the Collateral Agent shall promptly execute
and deliver (or cause to be executed and delivered) to each Grantor all proxies,
and other instruments as such Grantor may from time to time reasonably request
for the purpose of enabling such Grantor to exercise the voting and other
consensual rights when and to the extent which it is entitled to exercise
pursuant to clause (1) above; and

 

(3)                                 upon the occurrence and during the
continuation of an Event of Default:

 

(A)                               all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; and

 

(B)                               in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and

 

24

--------------------------------------------------------------------------------


 

other distributions which it may be entitled to receive hereunder: (1) each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time reasonably
request and (2) the each Grantor acknowledges that the Collateral Agent may
utilize the power of attorney set forth in Section 6.1.

 

4.4.2.                  Pledged Equity Interests.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     Schedule 4.4 (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Pledged Stock”, “Pledged LLC Interests”, “Pledged Partnership Interests” and
“Pledged Trust Interests”, respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule;

 

(ii)                                  except as set forth on Schedule 4.4 (as
such schedule may be amended or supplemented from time to time), it has not
acquired any equity interests of another entity or substantially all the assets
of another entity within the past five (5) years;

 

(iii)                               it is the record and beneficial owner of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
other than Permitted Encumbrances and there are no outstanding warrants, options
or other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or rights that require the sale or exchange of, any
Pledged Equity Interests;

 

(iv)                              without limiting the generality of
Section 4.1(a)(x), no consent of any Person including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof;

 

(v)                                 none of the Pledged LLC Interests nor
Pledged Partnership Interests are or represent interests in issuers that:
(a) are registered as investment companies or (b) are dealt in or traded on
securities exchanges or markets; and

 

(vi)                              except as specified on Schedule 4.4, all of
the Pledged LLC Interests and Pledged Partnership Interests are or represent
interests in issuers that have opted to be treated as securities under the UCC,
provided, that with respect to the Pledged

 

25

--------------------------------------------------------------------------------


 

LLC Interests of Hudson, Grantors agree to comply with the requirements set
forth in the Post-Closing Agreement regarding the certification of such Pledged
LLC Interests as securities.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

(i)                                     without the prior written consent of the
Collateral Agent, it shall not vote to enable or take any other action to:
(a) amend or terminate any partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of
incorporation, by-laws or other organizational documents in any way that
materially adversely changes the rights of such Grantor with respect to any
Investment Related Property or adversely affects the validity, perfection or
priority of the Collateral Agent’s security interest, (b) permit any issuer of
any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other equity interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other equity interest of any nature of such issuer,
(c) other than as permitted under the Credit Agreement, permit any issuer of any
Pledged Equity Interest to dispose of all or a material portion of their assets,
(d) waive any material default under or breach of any terms of the
organizational document of the issuer of any Pledged Equity Interest or the
terms of any material Pledged Debt, or (e) cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC (it being understood that the Collateral
Agent has provided its written consent to the Pledged LLC Interests of Hudson
being caused to be treated as securities for purposes of the UCC in accordance
with the Post-Closing Agreement; provided however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action described in this clause (e) (whether with or
without such consent of the Collateral Agent), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;

 

(ii)                                  it shall comply with all of its
obligations under any partnership agreement or limited liability company
agreement relating to Pledged Partnership Interests or Pledged LLC Interests and
shall enforce all of its rights with respect to any Investment Related Property,
except where the failure to so enforce would not have a material and adverse
effect on the value of such Investment Related Property;

 

(iii)                               without the prior written consent of the
Collateral Agent, it shall not permit any issuer of any Pledged Equity Interest
to merge or consolidate (other than a merger or consolidation among one or more
Loan Parties to the extent permitted by, and in accordance with, the Credit
Agreement) unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under Section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights, and
(ii) all the outstanding capital stock or other equity interests (other than
Excluded Equity) of the surviving or resulting corporation, limited liability
company, partnership or other entity

 

26

--------------------------------------------------------------------------------


 

is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor; and

 

(iv)                              it consents to the grant by each other Grantor
of a security interest in all Investment Related Property to the Collateral
Agent and, without limiting the foregoing, consents to the transfer of any
Pledged Partnership Interest and any Pledged LLC Interest to the Collateral
Agent or its nominee following an Event of Default and to the substitution of
the Collateral Agent or its nominee as a partner in any partnership or as a
member in any limited liability company with all the rights and powers related
thereto.

 

4.4.3.                  Pledged Debt.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that Schedule 4.4 (as such schedule may be amended or supplemented from
time to time) sets forth under the heading “Pledged Debt” all of the Pledged
Debt owned by such Grantor (including all issued and outstanding intercompany
Indebtedness) and, to Grantor’s knowledge, all of such Pledged Debt has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding inter-company Indebtedness.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that it shall notify the Collateral Agent of any
default under any Pledged Debt that has caused or could reasonably be expected
to cause, either in any individual case or in the aggregate, a Material Adverse
Effect.

 

4.4.4.                  Investment Accounts.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     Schedule 4.4 (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts in which such Grantor has an
interest.  Each Grantor is the sole entitlement holder of each such Securities
Account and Commodities Account, and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than the Collateral Agent pursuant
thereto) having “control” (within the meanings of Sections 8-106 and 9-106 of
the UCC) over, or any other interest in, any such Securities Account or
Commodity Account or securities or other property credited thereto;

 

(ii)                                  Schedule 4.4 (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Deposit Accounts” all of the Deposit Accounts in which such Grantor has an
interest.  Each Grantor is the sole account holder of each such Deposit Account
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant thereto)

 

27

--------------------------------------------------------------------------------


 

having either sole dominion and control (within the meaning of common law) or
“control” (within the meanings of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein; and

 

(iii)                               such Grantor has taken all actions
necessary, including those specified in Section 4.4.4(c), to: (a) establish
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the New York UCC) over any portion of the Investment Related Property
constituting certificated securities, uncertificated securities, Securities
Accounts, Securities Entitlements or Commodities Accounts (each as defined in
the New York UCC); (b) establish the Collateral Agent’s “control” (within the
meaning of Section 9-104 of the New York UCC) over all Deposit Accounts; and
(c) deliver all Instruments to the Collateral Agent.

 

(b)                                 Covenant and Agreement.  Each Grantor hereby
covenants and agrees with the Collateral Agent and each other Secured Party that
it shall not close or terminate any Investment Account without the prior consent
of the Collateral Agent and unless a successor or replacement account has been
established with the consent of the Collateral Agent with respect to which
successor or replacement account a control agreement has been entered into by
the appropriate Grantor, Collateral Agent and securities intermediary or
depository institution at which such successor or replacement account is to be
maintained in accordance with the provisions of Section 4.4.4(c).

 

(c)                                  Delivery and Control.

 

(i)                                     With respect to any Investment Related
Property consisting of Securities Accounts or Securities Entitlements, it shall
cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into a securities account control agreement
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor.  With respect to
any Investment Related Property that is a “Deposit Account,” it shall cause the
depositary institution maintaining such account to enter into a deposit account
control agreement, pursuant to which the Collateral Agent shall have both sole
dominion and control over such Deposit Account (within the meaning of the common
law) and “control” (within the meaning of Section 9-104 of the New York UCC)
over such Deposit Account.  Each Grantor shall have entered into such control
agreement or agreements with respect to: (i) any Securities Accounts, Securities
Entitlements or Deposit Accounts that exist on the Closing Date, as of or prior
to the Closing Date and (ii) any Securities Accounts, Securities Entitlements or
Deposit Accounts that are created or acquired after the Closing Date, as of or
prior to the deposit or transfer of any such Securities Entitlements or funds,
whether constituting moneys or investments, into such Securities Accounts or
Deposit Accounts.

 

(ii)                                  In addition to the foregoing, if any
issuer of any Investment Related Property (other than Excluded Equity) is
located in a jurisdiction outside of the United States, each Grantor shall take
such additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or advisable, under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of

 

28

--------------------------------------------------------------------------------


 

the Collateral Agent.  After the occurrence and during the continuation of an
Event of Default, the Collateral Agent shall have the right, without notice to
any Grantor, to transfer all or any portion of the Investment Related Property
to its name or the name of its nominee or agent and, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.

 

4.5.                            Material Agreements.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that no Material Agreement prohibits assignment or requires consent of or
notice to any Person in connection with the Security Interest, except such as
has been given or made.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

(i)                                     in addition to any rights under
Section 4.3 of this Agreement relating to Receivables, the Collateral Agent may
at any time notify, or require any Grantor to so notify, the counterparty on any
Material Agreement of the security interest of the Collateral Agent therein.  In
addition, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Agreements directly to the Collateral Agent;

 

(ii)                                  it shall deliver promptly to the
Collateral Agent a copy of each material demand, notice or document received by
it relating in any way to any Material Agreement;

 

(iii)                               it shall deliver promptly to the Collateral
Agent, and in any event within ten (10) Business Days, after (1) any Material
Agreement of such Grantor is terminated or amended in a manner that is
materially adverse to such Grantor or (2) any new Material Agreement is entered
into by such Grantor, a written statement describing such event, with copies of
such material amendments or new contracts, delivered to the Collateral Agent (to
the extent such delivery is permitted by the terms of any such Material
Agreement, provided no prohibition on delivery shall be effective if it were
bargained for by such Grantor with the intent of avoiding compliance with this
Section 4.5(b)(iii)), and an explanation of any actions being taken with respect
thereto;

 

(iv)                              it shall perform in all material respects all
of its obligations with respect to the Material Agreements;

 

(v)                                 it shall promptly and diligently exercise
each material right (except the right of termination and where the failure to
exercise any such right could not have a Material Adverse Effect) it may have
under any Material Agreement and any related Supporting Obligation or Collateral
Support, in each case, at its own expense and, in

 

29

--------------------------------------------------------------------------------


 

connection with such collections and exercise, such Grantor shall take such
action as such Grantor or the Collateral Agent may deem necessary or advisable;

 

(vi)                              it shall use its best efforts to keep in full
force and effect any Supporting Obligation or Collateral Support relating to any
Material Agreement;

 

(vii)                           it shall use its best efforts to prohibit
anti-assignment provisions in any Material Agreements on a going-forward basis;
and

 

(viii)                        it shall not enter into any Intellectual Property
License which prevents the exercise of remedies by the Collateral Agent with
respect to any Inventory or Equipment covered by such Intellectual Property
License.

 

4.6.                Letter of Credit Rights.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     all material letters of credit to which
such Grantor has rights are listed on Schedule 4.6 (as such schedule may be
amended or supplemented from time to time) hereto; and

 

(ii)                                  it has obtained the consent of each issuer
of any material letter of credit to the assignment of the proceeds of the letter
of credit to the Collateral Agent.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that with respect to any material letter of credit
hereafter arising to which such Grantor has rights it shall obtain the consent
of the issuer thereof to the assignment of the proceeds of the letter of credit
to the Collateral Agent and shall deliver to the Collateral Agent a completed
Guarantee and Collateral Agreement Supplement, identifying such letters of
credit.

 

4.7.                            Intellectual Property.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     Schedule 4.7 (as such schedule may be
amended or supplemented from time to time) sets forth a true and complete list
of (i) all registrations and applications for Patents, Trademarks, and
Copyrights owned by each Grantor filed or issued by any Intellectual Property
Registry and (ii) all Intellectual Property Licenses under which a Grantor is
the licensee which are either material to the business of Grantor or relate to
any material portion of a Grantor’s Inventory.  None of such Intellectual
Property Licenses are likely to be construed as an assignment of the licensed
Intellectual Property to Grantor;

 

(ii)                                  except as set forth on Schedule 4.7, such
Grantor is the sole owner of the entire right, title, and interest in and to all
Intellectual Property listed on Schedule 4.7 (as such schedule may be amended or
supplemented from time to time), and

 

30

--------------------------------------------------------------------------------


 

all registrations and applications for such Intellectual Property are standing
in the name of such Grantor.

 

(iii)                               except as set forth on Schedule 4.7, such
Grantor owns or has the valid right to use all Intellectual Property used in or
necessary to conduct its business, free and clear of all Liens, except for
Permitted Encumbrances;

 

(iv)                              all Intellectual Property owned by such
Grantor (including, but not limited to the items on Schedule 4.7, as such
Schedule may be amended and supplemented from time to time) is subsisting and
has not been adjudged invalid or unenforceable, in whole or in part, and such
Grantor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each registration and application of
Intellectual Property in full force and effect;

 

(v)                                 all Intellectual Property owned by such
Grantor, and, to the best of Grantor’s knowledge, licensed to such Grantor: 
(i) is valid and enforceable; (ii) no holding, decision, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity or enforceablity of, or such Grantor’s right
to register, or such Grantor’s rights to own or use, any Intellectual Property
and (iii) except as set forth on Schedule 4.7, no such action or proceeding is
pending or, to the best of such Grantor’s knowledge, threatened;

 

(vi)                              no Intellectual Property owned by or licensed
to such Grantor has been licensed by any Grantor to any Affiliate or third
party, except as disclosed in Schedule 4.7;

 

(vii)                           such Grantor has been using statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrighted material;

 

(viii)                        such Grantor has taken all actions necessary to
insure that all licensees of Trademarks owned by such Grantor use consistent
standards of quality as directed by Grantor in connection with its licensed
products and services;

 

(ix)                              except as set forth on Schedule 4.7, the
conduct of the Grantor’s business, and the use of any Intellectual Property by
Grantor, does not infringe upon, dilute, misappropriate, or otherwise violate
any Intellectual Property owned or controlled by a third party, and no such
claim (including any invitation to license) has been made that remains
outstanding, to such effect;

 

(x)                                 except as set forth on Schedule 4.7, no
third party is, to the best of such Grantor’s knowledge, infringing, diluting,
misappropriating, or otherwise violating the Intellectual Property owned or used
by such Grantor, and no such claim (including any invitation to license) has
been made that remains outstanding, to such effect; and

 

31

--------------------------------------------------------------------------------


 

(xi)                              except as set forth on Schedule 4.7, no
settlement or consents, covenants not to sue, nonassertion assurances, or
releases to which such Grantor is bound adversely affect its rights to own or
use any Intellectual Property.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that it shall:

 

(i)                                     not do any act or omit to do any act
whereby any of the Intellectual Property owned or used by Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or the Security
Interest therein would be adversely affected,

 

(ii)                                  maintain the level of the quality of
products sold and services rendered under any Trademarks at a level, consistent
with reasonable business judgment, at least substantially consistent with the
quality of such products and services as of the date hereof, and such Grantor
shall take all steps necessary to control the quality of goods and services
offered by its Trademark licensees;

 

(iii)                               promptly notify the Collateral Agent if it
knows or has reason to know that any item of the Intellectual Property that is
material to the business of such Grantor may become (a) abandoned or dedicated
to the public or placed in the public domain, (b) invalid or unenforceable, or
(c) subject to any adverse determination or development (including the
institution of proceedings) in any action or proceeding in any Intellectual
Property Registry or any court;

 

(iv)                              take all reasonable steps in the applicable
Intellectual Property Registry to pursue any application and maintain any
registration of Intellectual Property owned by such Grantor including, but not
limited to, those items on Schedule 4.7 (as such schedule may be amended or
supplemented from time to time), provided, that at any time that the Copyright
of the Grantors set forth on Schedule 4.7 with registration number VA0001826183
is no longer the subject of any litigation or dispute, Grantors shall not be
required to maintain the registration related thereto;;

 

(v)                                 in the event that any Intellectual Property
owned by or exclusively licensed to such Grantor is infringed, diluted,
misappropriated, or otherwise violated by a third party, such Grantor shall
promptly take all reasonable actions to stop the same and enforce its rights in
such Intellectual Property, including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;

 

(vi)                              report to the Collateral Agent (i) the filing
of any application to register a copyright no later than thirty (30) days after
such filing occurs (ii) the filing of any application to register any
Intellectual Property with any other Intellectual Property Registry and the
issuance thereof no later than ninety (90) days after such filing or issuance
occurs and, in each case, simultaneously delivering to the Collateral Agent a
supplemental Trademark, Patent or Copyright Security Agreement, as applicable,
substantially in the form of Exhibit C attached hereto, together with all
schedules thereto.  In addition, such Grantor hereby authorizes the Collateral
Agent to modify this Agreement by amending

 

32

--------------------------------------------------------------------------------


 

Schedule 4.7 and will cooperate with the Agent in effecting any such amendment
to include any new item of Intellectual Property included in the Collateral;

 

(vii)                           promptly upon the reasonable request of the
Collateral Agent, execute and deliver to the Collateral Agent any document or
instrument required to acknowledge, confirm, register, record, or perfect the
Security Interest in any part of the Intellectual Property owned by such
Grantor, provided, that no filing in the Intellectual Property Registries shall
be required to be made to perfect the Security Interest with respect to the
Copyright of the Grantors with registration number VA0001826183;

 

(viii)                        not execute, file, or authorize the filing of any
financing statement or other document or instruments, except financing
statements or other documents or instruments filed (or to be filed) in favor of
the Collateral Agent and such Grantor shall not sell, assign, transfer, license,
grant any option, or create or suffer to exist any Lien upon or with respect to
Intellectual Property, except for Permitted Encumbrances;

 

(ix)                              take all steps reasonably necessary to protect
the secrecy of all Trade Secrets material to its business; and

 

(x)                                 use statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, appropriate notice of copyright in
connection with the publication of Copyrighted materials, and legends or
markings applicable to other Intellectual Property.

 

4.8.                            Commercial Tort Claims.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that Schedule 4.8 (as such schedule may be amended or supplemented from
time to time) sets forth all Commercial Tort Claims of each Grantor.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that with respect to any Commercial Tort Claim
hereafter arising it shall deliver to the Collateral Agent a completed Guarantee
and Collateral Agreement Supplement, identifying such new Commercial Tort
Claims.

 

4.9.                            Further Assurances.  Each Grantor agrees that
from time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary, or that the Collateral Agent may reasonably request, in order
to create and/or maintain the validity, perfection or priority of and protect
any security interest granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)                                     permit, and hereby authorizes,
Collateral Agent to file such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be

 

33

--------------------------------------------------------------------------------


 

necessary, or as the Collateral Agent may reasonably request, in order to
perfect and preserve the Security Interest granted or purported to be granted
hereby;

 

(ii)                                  take all actions necessary to ensure the
recordation of appropriate evidence of the Security Interest in the applicable
Collateral granted hereunder with any Intellectual Property Registry in which
said Intellectual Property is registered or in which an application for
registration is pending;

 

(iii)                               at any reasonable time, upon request by the
Collateral Agent, assemble the Collateral and allow inspection of the Collateral
by the Collateral Agent, or persons designated by the Collateral Agent; and

 

(iv)                              at the Collateral Agent’s request, appear in
and defend any action or proceeding that may affect such Grantor’s title to or
the Collateral Agent’s security interest in all or any material part of the
Collateral.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable under applicable law to
perfect the Security Interest in the Collateral.  Such financing statements may
describe the Collateral in the same manner as described herein or may describe
such Collateral as “all assets” or “all assets now owned or hereafter
acquired.”  Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

 

SECTION 5.  REMEDIAL PROVISIONS

 

5.1.                            Generally.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, the Collateral Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent that is reasonably convenient to both
parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

34

--------------------------------------------------------------------------------


 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate;

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable; and

 

(v)                                 bring suit or otherwise commence any action
or proceeding in the name of any Grantor, the Collateral Agent or otherwise to
enforce any Account, contractual right or Intellectual Property.

 

(b)                                 The Collateral Agent or any Secured Party
may be the purchaser of any or all of the Collateral at any public or private
(to the extent the portion of the Collateral being privately sold is of a kind
that is customarily sold on a recognized market or the subject of widely
distributed standard price quotations) sale in accordance with the UCC and the
Collateral Agent, as Collateral Agent for and representative of the Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.  Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Grantor agrees that it would not be
commercially unreasonable for the Collateral Agent to dispose of the Collateral
or any portion thereof by using Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets.  Each
Grantor hereby waives any claims against the Collateral Agent arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.  If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Obligations,
Grantors shall be liable for the deficiency and the reasonable fees of any
attorneys employed by the Collateral Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 5 will cause irreparable injury to the

 

35

--------------------------------------------------------------------------------


 

Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing giving rise to
the Obligations becoming due and payable prior to their stated maturities. 
Nothing in this Section 5 shall in any way alter the rights of the Collateral
Agent hereunder.

 

(c)                                  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(d)                                 The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

5.2.                            Sales on Credit.  If Collateral Agent sells any
of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Collateral Agent and applied to the
Obligations.  In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

 

5.3.                            Deposit Accounts.  If any Event of Default shall
have occurred and be continuing, the Collateral Agent may apply the balance from
any Deposit Account or instruct the bank at which any Deposit Account is
maintained to pay the balance of any Deposit Account to or for the benefit of
the Collateral Agent.

 

5.4.                            Investment Related Property.  (a) Unless an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given notice to the relevant Grantor of the Collateral Agent’s intent
to exercise its corresponding rights pursuant to Section 6.1(b), each Grantor
shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Equity Interests paid in the normal course of business of
the relevant issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, to pay and declare dividends and distributions to the
extent permitted by the Credit Agreement and to exercise all voting, corporate
(or limited liability company or partnership, as applicable) or other rights
with respect to the Pledged Equity Interests; provided however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Collateral Agent shall give notice of its intent to exercise
such rights to the relevant Grantor or Grantors, (i) the Collateral Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Pledged Equity Interests and make application thereof to
the Obligations in such order as the Collateral Agent may determine, and
(ii) any or all of the Pledged Equity Interests shall be registered in the name
of the

36

--------------------------------------------------------------------------------


 

Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Equity Interests at any meeting of shareholders, members, partners
or other interest holders of the relevant issuer or issuers or otherwise and (y)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Equity Interests as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Equity Interests upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Equity Interests, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Equity Interests
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent may determine),
all without liability except to account for property actually received by it,
but the Collateral Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each issuer of any Pledged Equity Interests pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the Collateral
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each issuer shall be fully protected in so complying, and (ii)
unless otherwise expressly permitted hereby, pay any dividends or other payments
with respect to the Pledged Equity Interests directly to the Collateral Agent.

 

(d)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property constituting securities
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire such
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
private sale may be at prices and on terms less favorable than those obtainable
through a public sale without such restrictions (including with respect to
Investment Related Property constituting securities a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
with respect to Investment Related Property constituting securities no
obligation to delay the sale of any Investment Related Property for the period
of time necessary to permit the issuer thereof to register it for a form of
public sale requiring registration under the Securities Act or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it.  If the Collateral Agent determines to exercise its right to sell
any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Equity Interests to be
sold hereunder, each partnership and each limited liability company from

 

37

--------------------------------------------------------------------------------


 

time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property which may be sold by the Collateral Agent in, if applicable, exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

5.5.                            Intellectual Property.  Anything contained
herein to the contrary notwithstanding, following the occurrence and during the
continuation of an Event of Default:

 

(a)                                 the Collateral Agent shall have the right
(but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Collateral Agent or otherwise, in the
Collateral Agent’s sole discretion, to enforce any Intellectual Property
included in the Collateral, in which event such Grantor shall, at the request of
the Collateral Agent, do any and all lawful acts and execute any and all
documents required by the Collateral Agent in aid of such enforcement and such
Grantor shall reimburse and indemnify the Collateral Agent in connection with
the exercise of its rights under this Section in accordance with the Credit
Agreement;

 

(b)                                 upon written demand from the Collateral
Agent, each Grantor shall grant, assign, convey or otherwise transfer to the
Collateral Agent or such Collateral Agent’s designee all of such Grantor’s
right, title and interest in and to the Intellectual Property which comprises
the Collateral and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

 

(c)                                  each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Obligations outstanding only to
the extent that the Collateral Agent (or any Secured Party) receives cash
proceeds in respect of the sale of, or other realization upon, such Intellectual
Property; and

 

(d)                                 the Collateral Agent shall have the right to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of the Intellectual Property
which comprises the Collateral, of the existence of the security interest
created herein, to direct such obligors to make payment of all such amounts
directly to the Collateral Agent, and, upon such notification and at the expense
of such Grantor, to enforce collection of any such amounts and to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.

 

5.6.                            Grantor’s Personnel.  Upon written notice from
the Collateral Agent, each Grantor shall make available to the Collateral Agent,
to the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of an Event of Default and for so long as such
Event of Default shall be continuing as the Collateral Agent may reasonably
designate, by name, title or job responsibility, to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold

 

38

--------------------------------------------------------------------------------


 

or delivered by such Grantor under or in connection with any Intellectual
Property included in the Collateral, such persons to be available to perform
their prior functions on the Collateral Agent’s behalf and to be compensated by
the Collateral Agent at such Grantor’s expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each as of the
date of such Event of Default;

 

5.7.                            Notification to Account Debtors.  The Collateral
Agent shall have the right to notify, or require each Grantor to notify, any
Account Debtors with respect to amounts due or to become due to such Grantor in
respect of any Collateral, of the existence of the Security Interest, to direct
such Account Debtors to make payment of all such amounts directly to the
Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.  Grantor shall not adjust, settle or
compromise the amount or payment of any such amount, or release wholly or partly
any Account Debtor with respect thereto or allow any credit or discount thereon.

 

5.8.                            Reassignment of Undisposed Collateral.  If
(i) an Event of Default shall have occurred and, by reason of cure, waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, (iii) an assignment or
other transfer to the Collateral Agent of any rights, title and interests in and
to the Collateral shall have been previously made and shall have become absolute
and effective, and (iv) the Obligations shall not have become immediately due
and payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer as may be necessary to reassign to
such Grantor any such rights, title and interests as may have been assigned to
the Collateral Agent as aforesaid, subject to any disposition thereof (including
, but not limited to by way of any Intellectual Property License granted by, or
at the direction of, the Collateral Agent) that may have been made by the
Collateral Agent; provided that after giving effect to such reassignment, the
Security Interest granted pursuant hereto, as well as all other rights and
remedies of the Collateral Agent granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

 

5.9.                            Grant of License to Collateral Agent.  Solely
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Section 5 at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, to the extent it has the right to do so, an irrevocable,
worldwide, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, or otherwise operate under, license
or sublicense, any Intellectual Property now owned by or licensed to, or
hereafter acquired by or licensed to such Grantor, subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks.  The
foregoing license shall include access to all media in which any of the
applicable intellectual property may be recorded, processed or stored and all
computer programs related thereto.

 

39

--------------------------------------------------------------------------------


 

5.10.                     Proceeds to be Turned Over To Collateral Agent.  If an
Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Collateral Agent and the Lenders, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, if required). 
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a collateral account maintained under its sole dominion and
control (such account, the “Collateral Account”).  All Proceeds while held by
the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent and the Lenders) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.10.

 

5.11.                     Application of Proceeds.  At such intervals as may be
agreed upon by the Borrowers and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantees set forth in Section 2, in payment of the Obligations
in the order set forth in Section 7.03 of the Credit Agreement.

 

5.12.                     Registration Rights.  (a) If the Collateral Agent
shall determine to exercise its right to sell any or all of the Pledged Equity
Interests constituting securities pursuant to Section 5.4, and if in the opinion
of the Collateral Agent it is necessary or advisable to have such Pledged Equity
Interests, or that portion thereof to be sold, registered under the provisions
of the Securities Act, the relevant Grantor will cause the issuer thereof to
(i) execute and deliver, and cause the directors and officers of such issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Collateral Agent,
necessary or advisable to register such Pledged Equity Interests, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of such Pledged Equity Interests, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Each Grantor agrees to cause such issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                 Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all such Pledged Equity
Interests, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.

 

40

--------------------------------------------------------------------------------


 

Each Grantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of such Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

 

(c)                                  Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Equity Interests pursuant to
this Section 5.11 valid and binding and in compliance with any and all other
applicable requirements of law.

 

5.13.                     Deficiency.  Each Grantor shall remain jointly and
severally liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations.

 

SECTION 6.  THE COLLATERAL AGENT

 

6.1.                            Collateral Agent’s Appointment as
Attorney-in-Fact, etc.  (a) Each Grantor hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
with respect to any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Collateral Agent’s security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

41

--------------------------------------------------------------------------------


 

(iv)                              execute, in connection with any sale provided
for in Section 5, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (4) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (5) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (6) license, sublicense, or assign any Intellectual
Property on such terms and conditions, and in such manner, as the Collateral
Agent shall determine appropriate; and (7) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)                                  The reasonable expenses of the Collateral
Agent incurred in connection with actions undertaken as provided in this
Section 6.1, together with interest thereon at a rate per annum equal to the
default rate at which interest would then be payable on past due Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

6.2.                            Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  Neither the
Collateral Agent, any Lender nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or

 

42

--------------------------------------------------------------------------------


 

for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Collateral Agent and the Lenders hereunder
are solely to protect the Collateral Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any Lender
to exercise any such powers.  The Collateral Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

6.3.                            Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

SECTION 7.  MISCELLANEOUS

 

7.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.03 of the Credit Agreement.

 

7.2.                            Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 9.01 of the Credit Agreement.

 

7.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Agents nor any Lender shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of any Agent or Lender, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Agent or Lender of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Agent or Lender would otherwise have on any future occasion.  The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

43

--------------------------------------------------------------------------------


 

7.4.                            Enforcement Expenses; Indemnification.  (a) Each
Guarantor agrees to pay or reimburse each Agent and Lender and the Collateral
Agent for all its reasonable out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2, or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Agent (without
duplication) and of counsel to each Lender.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Agents and Lenders harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Collateral or in connection with any of the transactions contemplated
by this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Agents and the Lenders harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrowers would be required to do so pursuant to Section 9.04 of the
Credit Agreement.

 

(d)                                 The agreements in this Section 7.4 shall
survive repayment of the Obligations.

 

7.5.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Agents and Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Agents.

 

7.6.                            Set-Off.  Each Grantor hereby irrevocably
authorizes each Agent and Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held by or
owing to such Agent or Lender to or for the credit or the account of such
Grantor, or any part thereof in such amounts as such Agent or Lender may elect,
against and on account of the obligations and liabilities of such Grantor to
such Agent or Lender hereunder and claims of every nature and description of
such Agent or Lender against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement or any other Loan Document, as such Agent
or Lender may elect, whether or not any Agent or Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  The applicable Agent or Lender shall notify such Grantor promptly
of any such set-off and the application made by such Agent or Lender of the
proceeds thereof, provided

 

44

--------------------------------------------------------------------------------


 

that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Agents and Lenders under this
Section 7.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Agents and Lenders may have.

 

7.7.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

7.8.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.9.                            Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

7.10.                     Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Agents and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Agent or Lender
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

7.11.                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, INCLUDING GENERAL OBLIGATIONS LAW 5-1401.

 

7.12.                     Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

45

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor to the address referred to in Section 7.2;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.

 

7.13.                     Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Collateral Agent nor any Lender
has any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
Lenders, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Grantors and the Lenders.

 

7.14.                     Additional Grantors.  Each new Subsidiary of the
Borrowers that is formed or acquired after the Closing Date and is required to
become a party to this Agreement pursuant to Section 5.11 of the Credit
Agreement shall become a Grantor (and a Guarantor) for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Exhibit B hereto.

 

7.15.                     Releases.  (a) At such time as all of the Borrower
Obligations and all of the Guarantor Obligations shall have been satisfied by
indefeasible payment in full in cash (in each case, other than with respect to
contingent indemnification obligations to the extent no claim has been
asserted), and the Commitments shall have been terminated, and no Letters of
Credit Obligations shall be outstanding, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  At the request and sole expense of any Grantor
following any such termination, the Collateral Agent shall deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

46

--------------------------------------------------------------------------------


 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Collateral Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral.  At the request and sole expense of the
Administrative Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Grantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Administrative Borrower shall have delivered to the
Collateral Agent, at least ten Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Administrative Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

 

7.16.                     WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

7.17.                     Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, each of (i) the obligations of the Grantors under this
Agreement, (ii) the Lien and security interest granted to the Collateral Agent
pursuant to this Agreement (including priority thereof), (iii) the release of
Collateral from the Lien granted and created hereby and (iv) the exercise of any
right or remedy by Collateral Agent hereunder are, in each case, subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall control.  In
furtherance of the foregoing, notwithstanding anything to the contrary set forth
herein, prior to the payment in full of the Term Loan Obligations to the extent
that any Grantor is required to give physical possession or control (within the
meaning of the UCC) over any Collateral (other than the Revolving Credit
Priority Collateral) to Agent under this Agreement or the other Loan Documents,
such requirement to give possession or control (within the meaning of the UCC)
shall be satisfied if such Collateral is delivered to and held by the Term Loan
Agent pursuant to the Intercreditor Agreement and such action shall be deemed
satisfied to the extent undertaken with respect to the Term Loan Agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

 

JOE’S JEANS INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:Marc B. Crossman

 

Title:President & CEO

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:Marc B. Crossman

 

Title:CEO

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:Peter Kim

 

Title:CEO

 

 

 

 

 

JOE’S JEANS RETAIL SUBSIDIARY INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:Marc B. Crossman

 

Title:President & CEO

 

 

 

 

 

INNOVO WEST SALES INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:Marc B. Crossman

 

Title:President & CEO

 

Signature Page to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:Peter Kim

 

Title:CEO

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

 

 

By:

\s\ Peter Kim

 

Name:Peter Kim

 

Title:CEO

 

Signature Page to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

 

This Guarantee and Collateral Agreement Supplement, dated as of
                           , 20     (together with all schedules hereto, the
“Guarantee and Collateral Agreement Supplement”), is delivered pursuant to the
Guarantee and Collateral Agreement referred to below.  All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Guarantee and Collateral Agreement.

 

The undersigned hereby agrees that this Guarantee and Collateral Agreement
Supplement may be attached to that certain Guarantee and Collateral Agreement,
dated as of September 30, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), by and among JOE’S
JEANS INC. (“Parent”), JOE’S JEANS SUBSIDIARY INC. (the “Administrative
Borrower”), JOE’S JEANS RETAIL SUBSIDIARY, INC., HUDSON CLOTHING HOLDINGS, INC.,
INNOVO WEST SALES, INC., HC ACQUISITION HOLDINGS, INC., and HUDSON CLOTHING,
LLC, and CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent and
Collateral Agent for the Lenders.

 

The information listed on Schedule I to this Guarantee and Collateral Agreement
Supplement shall supplement the existing Schedule [4.1] [4.2] [4.4] [4.5] [4.6]
[4.7] [4.8].  [The newly acquired collateral listed on Schedule I to this
Guarantee and Collateral Agreement Supplement shall be and become a part of the
Collateral referred to in said Guarantee and Collateral Agreement and shall
secure all Obligations.]

 

The undersigned hereby certifies that, after giving effect to this Guarantee and
Collateral Agreement Supplement, the representations and warranties in Section 4
of the Guarantee and Collateral Agreement are and continue to be true and
correct.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Title:

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

SCHEDULE I TO
GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

 

[TO BE COMPLETED BY GRANTOR]

 

Schedule I - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO
GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                            , 20    , made by
                                                             (the “Additional
Grantor”), in favor of THE CIT GROUP/COMMERCIAL SERVICES, INC., as
Administrative Agent and Collateral Agent (the “Agent”) for the banks and other
financial institutions or entities (the “Lenders”) parties to the Credit
Agreement referred to below.  All capitalized terms not defined herein shall
have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, JOE’S JEANS INC. (“Parent”), JOE’S JEANS SUBSIDIARY, INC. (the
“Administrative Borrower”), and certain of Parent’s domestic Subsidiaries party
thereto (together with the Administrative Borrower, the “Borrowers”), the
Lenders party thereto and Agent have entered into a Revolving Credit Agreement,
dated as of September 30, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Parent, Borrowers and certain
of their affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of September 30, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Agent for the ratable benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in Section 7.14 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Grantor [and
Guarantor] thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
(a) hereby expressly assumes all obligations and liabilities of a Grantor
thereunder and (b) hereby grants to the Agent, for the benefit of the Secured
Parties, a security interest in all of the Additional Grantor’s right, title and
interest in and to all Collateral to secure all Obligations of every Grantor in
each case whether now or hereafter existing.  The information set forth in Annex
1-A hereto is hereby added to the information

 

Exhibit B- 1

--------------------------------------------------------------------------------


 

set forth in the Schedules to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING GENERAL OBLIGATIONS LAW
5-1401.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B- 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B- 3

--------------------------------------------------------------------------------


 

EXHIBIT C TO
GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF [TRADEMARK][PATENT][COPYRIGHT] SECURITY AGREEMENT

 

[TRADEMARK][PATENT][COPYRIGHT] SECURITY AGREEMENT, dated as of                 
    , 20    , by and between [GRANTOR], a                   
[corporation][limited liability company] (“Grantor”), in favor of THE CIT
GROUP/COMMERCIAL SERVICES, INC. in its capacity as Administrative Agent and
Collateral Agent for Lenders (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of the
date hereof by and among Grantor, the other Persons named therein as Loan
Parties, Agent and the Persons signatory thereto from time to time as Lenders
(including all annexes, exhibits or schedules thereto, as from time to time
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), Lenders have agreed to make the Loans and to incur Letter of Credit
Obligations for the benefit of Grantor and the other Loan Parties;

 

WHEREAS, Agent and Lenders are willing to make the Loans and to incur Letter of
Credit Obligations as provided for in the Credit Agreement, but only upon the
condition, among others, that Grantor and the other Loan Parties shall have
executed and delivered to Agent, for itself and the ratable benefit of Lenders,
that certain Guarantee and Collateral Agreement dated as of September 30, 2013
(including all annexes, exhibits or schedules thereto, as from time to time
amended, amended and restated, supplemented or otherwise modified, the “Security
Agreement”);

 

WHEREAS, pursuant to the Security Agreement, Grantor is required to execute and
deliver to Agent, for itself and the ratable benefit of Lenders, this
[Trademark][Patent] [Copyright] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:

 

1.                                      DEFINED TERMS.  All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Credit Agreement.

 

2.                                      GRANT OF SECURITY INTEREST IN
[TRADEMARK][PATENT] [COPYRIGHT] COLLATERAL.  Grantor hereby grants to Agent, on
behalf of itself and Lenders, a continuing security interest in all of Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the
“[Trademark][Patent] [Copyright]Collateral”):

 

Exhibit C- 1

--------------------------------------------------------------------------------


 

(a)                                 all of its [Trademarks and Trademark
licenses][Patents and Patent licenses][Copyrights and Copyright licenses] to
which it is a party including those referred to on Schedule I hereto;

 

(b)                                 all reissues, continuations or extensions of
the foregoing;

 

(c)                                  all goodwill of the business connected with
the use of, and symbolized by, [each Trademark and each Trademark license][each
Patent and each Patent license][each Copyright and each Copyright license]; and

 

(d)                                 all products and proceeds of the foregoing,
including, without limitation, any claim by Grantor against third parties for
past, present or future (i) infringement or dilution of any [Trademark or
Trademark licensed under any Trademark License][Patent or Patent licensed under
any Patent License][Copyright or Copyright licensed under any Copyright License]
or (ii) injury to the goodwill associated with any [Trademark or Trademark
licensed under any Trademark License][Patent or Patent licensed under any Patent
License][Copyright or Copyright licensed under any Copyright License].

 

3.                                      SECURITY AGREEMENT.  The security
interests granted pursuant to this [Trademark][Patent][Copyright] Security
Agreement are granted in conjunction with the security interests granted to
Agent, on behalf of itself and Lenders, pursuant to the Security Agreement. 
Grantor hereby acknowledges and affirms that the rights and remedies of Agent
with respect to the security interest in the [Trademark][Patent][Copyright]
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

4.                                      GOVERNING LAW.  The validity,
interpretation and enforcement of this [Trademark][Patent][Copyright] Security
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

 

5.                                      INTERCREDITOR AGREEMENT. 
Notwithstanding anything herein to the contrary, each of (i) the obligations of
Grantor under this [Trademark][Patent][Copyright] Security Agreement, (ii) the
security interest granted to Agent pursuant to this
[Trademark][Patent][Copyright] Security Agreement (including priority thereof),
(iii) the release of Trademark Collateral from the security interest granted and
created hereby and (iv) the exercise of any right or remedy by Agent hereunder
are, in each case, subject to the provisions of the Intercreditor Agreement.  In
the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this [Trademark][Patent][Copyright] Security
Agreement, the provisions of the Intercreditor Agreement shall control.

 

6.                                      COUNTERPARTS.  This
[Trademark][Patent][Copyright] Security Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.

 

Exhibit C- 2

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of this [Trademark][Patent][Copyright]
Security Agreement by telefacsimile or other electronic method of transmission
shall have the same force and effect as the delivery of an original executed
counterpart of this [Trademark][Patent][Copyright] Security Agreement.  Any
party delivering an executed counterpart of this [Trademark][Patent][Copyright]
Security Agreement by telefacsimile or other electronic method of transmission
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of this
[Trademark][Patent][Copyright] Security Agreement.

 

[Signature Page Follows]

 

Exhibit C- 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this [Trademark][Patent]
[Copyright]Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit C- 4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF NEW YORK

)

 

)

ss.

COUNTY OF NEW YORK

)

 

On this          day of                     , 20    , before me personally
appeared                                       , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of [GRANTOR], who being by me duly sworn did depose and say that he is an
authorized officer of said corporation, that the said instrument was signed on
behalf of said corporation as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said corporation

 

 

 

 

 

Notary Public

 

Exhibit C- 5

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
[TRADEMARK][PATENT][COPYRIGHT] SECURITY AGREEMENT

 

[TRADEMARK][PATENT][COPYRIGHT] (with Application/Registration numbers, as
applicable)

 

[TRADEMARK][PATENT]
[COPYRIGHT]

 

COUNTRY

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[TRADEMARK][PATENT][COPYRIGHT] APPLICATIONS

 

[TRADEMARK][PATENT][COPYRIGHT] LICENSES [To be completed by Grantor]

 

NAME OF AGREEMENT

 

PARTIES

 

DATE OF AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C- 6

--------------------------------------------------------------------------------